Name: 98/394/EC: Commission Decision of 29 May 1998 amending Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of milk and milk products for human consumption (notified under document number C(1998) 1412) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  Africa;  processed agricultural produce
 Date Published: 1998-06-20

 Avis juridique important|31998D039498/394/EC: Commission Decision of 29 May 1998 amending Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of milk and milk products for human consumption (notified under document number C(1998) 1412) (Text with EEA relevance) Official Journal L 176 , 20/06/1998 P. 0028 - 0029COMMISSION DECISION of 29 May 1998 amending Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of milk and milk products for human consumption (notified under document number C(1998) 1412) (Text with EEA relevance) (98/394/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), as amended by Decision 97/34/EC (2), and in particular Article 2(4) thereof,Whereas Commission Decision 95/340/EC (3), as last amended by Decision 96/584/EC (4), determines the countries from which Member States are to authorise imports of milk and milk-based products;Whereas health and veterinary certification requirements for imports of milk and milk-based products from the countries on that list were set by Commission Decision 95/343/EC (5), as last amended by Decision 97/115/EC (6);Whereas Commission Decision 97/252/EC (7), as last amended by Decision 98/89/EC (8), determines provisional lists of third country establishments from which Member States are to authorise imports of milk and milk products for human consumption;Whereas the Commission has received lists of estabishments from South Africa with guarantees that they meet the appropriate Community health requirements and that should an establishment fail to do so its exports to the Community may be suspended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/252/EC is supplemented by the Annex to this Decision covering South Africa.Article 2 This Decision is addressed to the Member States.Done at Brussels, 29 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 200, 24. 8. 1995, p. 38.(4) OJ L 255, 9. 10. 1996, p. 20.(5) OJ L 200, 24. 8. 1995, p. 52.(6) OJ L 42, 13. 2. 1997, p. 16.(7) OJ L 101, 18. 4. 1997, p. 46.(8) OJ L 17, 22. 1. 1998, p. 33.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >TABLE>